Citation Nr: 0432589	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-06 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151.

(The issues of an increased (compensable) rating for 
hemorrhoids as well as service connection for right shoulder 
and cervical spine disabilities will be the subject of a 
separate Board decision).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from November 1961 to 
November 1963. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim seeking 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
generalized complaints and injuries.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the veteran's March 2003 substantive appeal, he checked 
the box to indicate that he wanted a Board hearing before a 
traveling member of the Board.  Although the hearing was 
scheduled for May 28, 2004, the veteran did not appear for 
the hearing.  Notification of the hearing was mailed to the 
veteran and the attorney handling the veteran's three other 
issues (which are under a different docket number) in an 
April 21, 2004, letter.  It is noted that the attorney in 
question wrote a letter in May 2004 in which he stated that 
the veteran "did not request a hearing in connection with 
the service connected disability claim which I am handling."  
The attorney requested to "please cancel the hearing."  

Since the attorney in question did not have the authority to 
cancel the veteran's hearing on the 1151 issue, and the 
hearing notification letter was not sent to the service 
organization representing the veteran on the 1151 issue, the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 
must be remanded for another Travel Board hearing.    

The veteran's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA) 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  In particular, 
regarding his claim of compensation under 38 U.S.C.A. § 1151, 
the veteran has not yet been sent a letter in which the 
provisions of the VCAA are described.  

Hence, this case is REMANDED to the RO for the following 
action:

1.  The AMC should schedule the veteran 
for a Travel Board hearing before a 
Veterans Law Judge of the Board at the 
Detroit Regional Office.  The service 
organization representing the veteran 
regarding the claim under 38 U.S.C.A. 
§ 1151should be notified of the hearing 
as well.  

2.  The AMC should send the veteran a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The AMC must ensure that 
the case is developed in accordance with 
all notice and duty-to-assist provisions 
of VCAA.  The veteran and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claim of compensation under 38 U.S.C.A. 
§ 1151, which information and evidence, if 
any, the claimant is required to provide 
to VA, and which information and evidence, 
VA is required to provide.  The veteran 
should also be requested to provide any 
evidence in his possession that pertains 
to his claim.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




